DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 2/12/2021.  
Claims 1-20 have been canceled.  
Claims 21-41 have been added.
Claims 21-41 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Patent Application Serial No. 14/530,441 filed 10/31/2014, which claims benefit of Provisional Patent Application Serial No. 61/898,478 filed 11/01/2013 has been received and acknowledged.

Information Disclosure Statement
Information Disclosure Statement received 5/11/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23, 26-30, 33-37 and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 21-23, 26-30, 33-37 and 40-41 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 21 recites abstract limitations, including receiving a data file; transmitting the data file; receiving a video, wherein the video characterizes interactions or feedback of a user while the user experiences one or more products; analyzing, from the video, the interactions or feedback of the user to generate an analysis specific to the user; generating, based on the analysis, personalized suggestions for the entity; and transmitting the personalized suggestions. Claims 28 and 35 recite analogous abstract limitations.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a process for managing relationships or interactions between people (including social activities and following rules or instructions) and are therefore a method of organizing human activity. More 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 21 recites the additional elements of: a communicator device and a video device. Claims 28 and 35 further recite at least one programmable processor and a machine-readable medium.
The functions of these elements include receiving, processing and transmitting data. The functions of the elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. The claimed computer components are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a communicator device, a video device a processor and a memory.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 22-23, 29-30 and 36-37 merely act to narrow the previously recited abstract idea limitations (i.e. the generation of the personalized suggestion).  For the reasons described above with respect to claims 21, 28 and 35, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim 26, 33 and 40 further recite a purchasing function associated with the video device. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. enabling user purchase) and are therefore a method of organizing human activity. More specifically, other than reciting that the function is associated with the video device, nothing in the claim element precludes the purchasing function from practically being performed by a human. For the reasons described above with respect to claims 21, 28 and 35, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim 27, 34 and 41 further recite a payment function associated with the communicator device. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. enabling user payment) and are therefore a method of organizing human activity. More specifically, other than reciting that the function is associated with the communicator device, nothing in the claim element precludes the purchasing function from practically being performed by a human. For the reasons described above with respect to claims 21, 28 and 35, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21, 28 and 35 recite “the entity.”  As there is no recitation of an entity in the preceding claim language, there is insufficient antecedent basis for this limitation in the claims.
Dependent claims 22-27, 29-34 and 36-41 do not act to cure the deficiencies of claims 21, 28 and 35 and are thereby rejected for at least the same rationale.

Claims 25, 32 and 39 recite “one or more missing data packets,” and subsequently recites “the missing data packet.”  This disparity between the recitation of “one or more data packets” (i.e. singular or plural) and “the missing data packet” (i.e. singular) creates a logical inconsistency within the claim, thus rendering the claims indefinite.

Claim 28 recites “at least one programmable processor” and subsequently recites both “the at least one processor” and “the at least one programmable processor.”  It is very likely that each of these limitations recite the same processor type (i.e. programmable), however the lack of recitation of 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 21, 27-28, 34-35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1) in view of Pugliese, III et al. (U.S. Pub. No. 2001/0044751 A1).

Claims 21, 28 and 35
 
Levy discloses a telepresence system.  Levy discloses a method comprising: 

receiving a data file from a communicator device (Levy, [0042]: a bi-directional communication channel linking the workstation to the allocated remote system, wherein the communication channel transmits the control information from the workstation to the allocated remote system; Levy, [0045]: a telepresence workstation which allows the user to conduct telepresence operations; Levy, [0046]: the telepresence station collects telepresence control information by (i.e. any information that is communicated from the telepresence workstation to the allocated remote system); Levy FIG 3 [0136] making the connection between the remote device and the telepresence station using the server running the web site as an intermediate communication relay as shown in FIG. 3 [see also Levy, [0048], [0051]-[0053]: exemplary telepresence systems]); 
transmitting the data file to a video device (Levy, [0042]: transmitting the control information to the allocated remote system; Levy FIG 3 [0136] making the connection between the remote device and the telepresence station using the server running the web site as an intermediate communication relay as shown in FIG. 3 [see also Levy, [0055]: remotely controlled systems are located at remote geographic locations from the telepresence workstation (i.e. remote locations can be anywhere the communication network can reach)]);
receiving a video from the video device, wherein the video characterizes interactions or feedback of a user (Levy, [0042]: transmitting the sensory information back from the allocated remote system for conveyance to the user; Levy FIG 3 [0136] making the connection between the remote device and the telepresence station using the server running the web site as an intermediate communication relay as 

analyzing, from the video, the interactions or feedback of the user to generate an analysis specific to the user; generating, based on the analysis, personalized suggestions for the entity (Levy, [0180]: the video data (i.e. video images) directed to the telepresence workstation can be edited before being displayed by the workstation; Levy, [0181]: editing the data may include adding written or graphical information designed to assist the user in his operation, wherein this information may include maps of the remote environment, textual messages describing the state or nature of the object at the remote environment, general advertisements, or specific advertisement for objects on sale at the remote environment; Levy, [0182]: the display could include navigation information…and suggestions such as places to visit, shopping areas, etc.; Levy [0041] the guide or virtual travel guide 108 may choose to incorporate a promotion or product placement for the viewer or virtual traveler 102 to view during a virtual exploration (virtual travel) session based on information provided to the guide or virtual travel guide 108 in real-time by the advertising/promotion/product placement module 216 [see also Levy [0038]]); and 

transmitting the personalized suggestions to the communicator device (Levy [0181]  the display may provide the user with a complete merging of virtual and real data as well as providing the user with a GUI interactive environment).

Levy discloses the interactions between the entity and the user whilst finding and purchasing products, which strongly suggests interactions between the entity and the user while the user experience one or more products.

 while the user experiences one or more products (Pugliese [0059] A ShopLive personal shopper (SLA) who assists shoppers with their shopping experience through ShopLive video technology (i.e. via a live video session); Pugliese[0115] ShopLive Video provides the ability to provide real-time interactive video shopping experiences and provides interaction between a registered ShopLive shopper and a ShopLive Assistant, wherein video enabled interactions also accommodate live voice chat and interactive text chat during the shopping experience; Pugliese [0134] Using the ShopLive Browser 100 a shopper may access SLA gateway 102 that connects the shopper to a SLA who assists shopper with their shopping experience using the ShopLive video technology; Pugliese [0141] ShopLive Video provides real-time interactive video shopping experiences and provides interaction between a registered ShopLive shopper and a ShopLive merchant or SLA; Pugliese [0144] The SLA is able to perform product and merchant searches on behalf of the shopper; answer questions, assist with mission definition and other session functions as required); Pugliese  [0010] the item may be displayed for the shopper from different views, described (e.g. texture) and compared (e.g. similar products)).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include communications enabling the experience of or more products as taught by Pugliese, in the interaction between the entity and the user, as taught by Levy, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so for marketing and selling goods and services using the Internet or other interactive network to support live shopping and selling experience (Pugliese [0002]).

With respect to claim 28, Levy further discloses a system comprising: at least one programmable processor; and a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations (Levy 

With respect to claim 35, Levy further discloses a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Levy [0061] [0068] [0136]-[0137], [0140] FIG. 2-3 The actual software running this interface can be located either on the remote controlled system, on the telepresence station or on the server that supports the web site on which the user logs on to obtain telepresence services). 


Claims 27, 34 and 41

Continuing from claims 21, 28 and 35, Levy further discloses:

enabling the communicator device to allow the entity to pay for participation of the user (Levy, [0093]-[0096]: the business transaction process may be centralized and controlled by a central location; Levy, [0142]-[0143]: at the end of the telepresence session, the server running the web site software performs the billing by retrieving the amount of time and/or services used up in the transaction, either from its own database (if it has been kept apprised of the operation as in a three way link configuration for example) and/or from the remote device and/or from the telepresence station [see also Levy, [0136], fig. 3]); and permitting the entity to pay via one or more options comprising at least one of cash, one or more credit cards, one or more bank transfers, one or more intermediaries, one or more payment systems, one or more mobile payments, one or more email payments, or one or more virtual currencies (Levy [0116] billing can be completed via credit card).

 experiencing the one or more products (Pugliese [0059] A ShopLive personal shopper (SLA) who assists shoppers with their shopping experience through ShopLive video technology (i.e. via a live video session); Pugliese [0144] The SLA is able to perform product and merchant searches on behalf of the shopper; answer questions, assist with mission definition and other session functions as required)[see also Pugliese  [0010] the item may be displayed for the shopper from different views, described (e.g. texture) and compared (e.g. similar products)].




Claim(s) 22-23, 29-30 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1) in view of Pugliese, III et al. (U.S. Pub. No. 2001/0044751 A1) and further in view of Beckett et al. (U.S. Publication No. 2014/0213304 A1).

Claims 22, 29 and 36

Continuing from claims 21, 28, and 35 Levy further discloses:

wherein the generating of the personalized suggestions for the entity comprises:  generating the personalized suggestions based on the real-time interactive visualization (Levy, [0180]: the video data (i.e. video images) directed to the telepresence workstation can be edited before being displayed by the workstation (i.e. live streaming or pre-recorded video); Levy, [0181]: editing the data may include adding written or graphical information designed to assist the user in his operation, wherein this information may include maps of the remote environment, textual messages describing the state or nature of the object at the remote environment, general advertisements, or specific advertisement for objects on sale at the remote environment; Levy, [0182]: the display could include suggestions such as shopping areas; Levy [0181]  the display may provide the user with a complete merging of virtual and real .

While Levy discloses the generation of personalized suggestions based on user data, it does not necessarily disclose tracking the movements of users while the user experience one or more products.

Pugliese discloses wherein the generating of the personalized suggestions for the entity comprises:  tracking movements of the user while experiencing the one or more products  (Pugliese [0013] ShopLive has a composite data base of shopper's preferences and buying habits and from this data creates a profile (i.e. characteristics, interests, preferences, psychographics) from which special offers can be made for sales, limited stock items, promotions, or to meet a designated preference or request; Pugliese [0079] Events provide a standard method of tracking the activities of a shopper during a shopping session. They provide a chronological history of the shopper's activities during a session and include, shopper entered search criteria, record of merchant visits, and requests for assistance, purchases and shopping cart activity (i.e. characteristics, interests, preferences, psychographics, virtual exploration sessions, locations, interactions, selections, intent, payments, purchases, movements of the user); Pugliese [0100] the shopping system data domain contains all the temporary data related system data maintained by ShopLive during active shopping sessions; Pugliese [0100] shopping session logs are used by the application to update shopper profiles, shopping activity and trends; Pugliese [0100] this data consists of shopping session history, agent activity and logs of session events, shopping mission data that can be saved for later use, and active/previous shopping cart data; [0195] additional behavioral information is gathered during shopping sessions and added to the shopper's profile; Pugliese [0322] The SLA respond to notifications from shoppers, contacts merchants on behalf of a shopper, make appointments for a shopper with a merchant, performs searches on behalf of a shopper, push web pages to a shopper session, queries the shopper's mission, review shopper's session events to determine 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include movement tracking, as taught by Pugliese, in the system of Levy and Pugliese, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to support live shopping and selling experience (Pugliese [0002]).

While the combination of Levy and Pugliese disclose the generation of a visualization of a remote environment (including a map, see above) and the tracking of movements in a remote environment for generating/presenting personalized suggestions, the combination does not explicitly discloses an interactive visualization that indicates current and past movements of the user.

Beckett discloses a mobile device for creating, managing and sharing location information.  Becket discloses: generating a real-time interactive visualization that indicates current and past movements of the user (Beckett, [0039]: the processor 110 coupled to the memory 120, 130 enables the device to perform an action (e.g. sharing the location) with respect to the breadcrumb location when the mobile device 100 has moved away from the breadcrumb location, i.e. when the device has moved to a new current location; Beckett, [0039]: the display 150 is used for displaying a map presenting both a current location indicator (which may be an avatar of the user) representing the current location of the mobile device and one or more breadcrumb location indicators representing respective breadcrumb locations representing recent locations that were recorded or saved as such by the device, either automatically or in response to user input; Beckett, [0043], figs. 4 & 5: the mobile device 100 displays breadcrumb locations representing current and recent recorded locations of the mobile device (indicated by interactive breadcrumb location indicators).



Claims 23, 30 and 37

Continuing from claims 22, 29 and 36, Levy further discloses:

including the personalized suggestions for the entity in the video (Levy, [0180]: the video data (i.e. video images) directed to the telepresence workstation can be edited before being displayed by the workstation; Levy, [0181]: editing the data may include adding written or graphical information designed to assist the user in his operation, wherein this information may include maps of the remote environment, textual messages describing the state or nature of the object at the remote environment (i.e. text), general advertisements (i.e. ads), or specific advertisement for objects on sale at the remote environment (i.e. location-aware promotions and product placements); Levy, [0182]: the display could include navigation information…and suggestions such as places to visit, shopping areas, etc.; Levy [0038] the guides or virtual travel guides 108 may use the advertising/promotion/product placement module 216 prior to a virtual exploration (virtual travel) session to find and select one or more advertisements that they may be able to incorporate during their upcoming virtual travel sessions; Levy [0041] the guide or virtual travel guide 108 may choose to incorporate a promotion or product placement for the viewer or virtual traveler 102 to view during a virtual exploration (virtual travel) session based on information provided to the guide or virtual travel guide 108 in real-time by the advertising/promotion/product placement module 216). See also, Pugliese (Pugliese, [0322], [0390]).



Claim(s) 24, 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1) in view of Pugliese, III et al. (U.S. Pub. No. 2001/0044751 A1) and further in view of Van Wie et al. (U.S. Publication No. 2009/0113053 A1).

Claims 24, 31 and 38

Continuing from claims 21, 28 and 35, Levy and Pulgiese, as shown above, disclose the communication of video data (Levy [0056]), but does not explicitly recite the separation, transmission and combining of video packets.

Van Wei discloses automated real-time data stream switching in a shared virtual communication environment.  Van Wei discloses:

separating data packets within the video (Van Wie [0062] FIG. 4 shows an exemplary embodiment of the network node 52 that includes an exemplary set 66 of sources and an exemplary set 68 of sinks (e.g. audio, video, chat); Van Wie [0119] The TCP portion of the protocol provides the transport function by breaking a message into smaller packets; Van Wie [0174] locally generated audio data, video data, and chat data typically are captured, encoded, and packetized into packets (e.g., RTP packets), which are sent out to the network 58; Van Wie [0125] Each of these streams is packetized into packets by the area clients 52-56);

assigning the data packets to a plurality of channels associated with at least one of a first network connecting the [first] device to the Internet or a second network connecting the [second] device to the Internet, wherein the separated data packets are assigned to the plurality of channels based on a continuous assessment of latency of data transmission within one or more of the plurality of channels (Van Wie [0046] A "real-time data stream" is data that is structured and processed in a 

transmitting, over the plurality of channels, the data packets with meta data indicating information regarding sequence of each packet within the video; and combining the transmitted data packets from different channels of the plurality of channels based on the meta data (Van Wie [0216] The area server 64 generates from the received data stream sets 282-286 respective sets 288, 290, 292 of stream mixes, where each set 288-292 includes the real-time data stream types (e.g., audio, video, chat, 

One of ordinary skill in the art would have recognized that applying the known technique of Van Wie to the communication between the devices of Levy and Pugliese would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the packaging technique of Van Wie to the teaching of Levy and Pugliese would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the transmission of video communications between remote devices. Further, applying data packet generation and sequencing to the video communication system of Levy and Pugliese would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for an improved virtual communication environment.



Claim(s) 25, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1) in view of Pugliese, III et al. (U.S. Pub. No. 2001/0044751 A1) and further in view of Liu et al. (U.S. Pub. No. 2009/0319845 A1).

Claims 25, 32 and 39

Continuing from claims 21, 28 and 35, Levy discloses that information collected by the sensors at the remotely controlled system is packed and communicated to the user via the communication network and 

Liu discloses a method and apparatus for recovering from loss of an original data packet.  Liu discloses:

performing image correction within the video in response to one or more missing data packets in the video, wherein the image correction is performed by using at least one of: a data packet before the missing data packet, or a data packet after the missing data packet (Liu [0038] FIG. 3b An Ethernet/WLAN interface 335 receives video sequence data (data packets) from both a normal multicast group and a delayed multicast group; Liu [0038] The protocol stack 340 separates the received video sequence data into a normal video packet stream and a delayed video packet stream and communicates the normal video packet stream and the delayed video packet stream to an error detection and correction module 345; Liu [0038] Error detection is performed by the error detection and correction module 345 to determine whether packets were missing in the normal video packet stream by recognizing the gaps in received packet sequence number; Liu [0038] The normal video packets are stored in a delay buffer 350 for a certain time (offset time) and if packet loss is detected, the error detection and correction module 345 informs a control module (not shown), which sends a request (on behalf of the mobile device) to the BS/AP to join the delayed multicast group; Liu [0038]  The packets in the delayed video packet stream corresponding to the missing packets of the normal video packet stream are inserted in the normal video packet stream in the delay buffer 350 after they arrive).

One of ordinary skill in the art would have recognized that applying the image correction technique of Liu to the video communication of Levy and Pugliese would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Liu to the teaching of Levy and Pugliese would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the detection of packet loss in video transmission. Further, applying image correction to the video communication system of Levy and .



Claim(s) 26, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Publication No. 2005/0267826 A1) in view of Pugliese, III et al. (U.S. Pub. No. 2001/0044751 A1) and further in view of Argue et al. (U.S. Publication No. 2014/0149160 A1).

Claims 26, 33 and 40

Continuing from claims 21, 28 and 35, Levy further discloses enabling the video device to provide a real-time ability to the user to make purchases of the one or more products (Levy, [0142]-[0143]: at the end of the telepresence session, the server running the web site software performs the billing by retrieving the amount of time and/or services used up in the transaction, either from its own database (if it has been kept apprised of the operation as in a three way link configuration for example) and/or from the remote device and/or from the telepresence station [see also Levy, [0136], fig. 3; Levy [0158] The human assistant listens to the instructions by means of earphones 35 for example, and responds to the voice command by moving his video cell phone 31 accordingly, wherein the instructions may include but are not restricted to commands such as … purchase the painting, bargain on the price, etc. . . .]).  See also Pugliese, which discloses that the SLA can facilitate the purchase of the one or more products (Pugliese, abstract, the SLA can also check product availability and help complete the purchase as in a normal sales transaction).

While the combination of Levy and Pugliese, disclose enabling the user to make a purchase of the one or more products, it does not explicitly recite that the purchase is made via the video device.

through the video device (Argue [0076] FIG. 10 illustrates a method 1000 that may be performed by a POS 106a, 106b that is participating in methods such as those described hereinabove, wherein some or all of the steps of the method 1000 may be performed by a server system 102a or user device 104a, 104b; Argue [0079] The transaction may then be conducted 1008 in the traditional matter with items being added to an order and payment being received from the agent; Argue [0079] The transaction data may then be transmitted 1010 to a server for archiving and for processing according to the other methods described herein, such as for verifying completion of the task in order to transfer funds to escrow or authorize release of funds to the agent or online task delegation service).

It would have been obvious to one of ordinary skill in the art at the time of filing to include purchase capability via an agent device, as taught by Argue, in the product purchase of Levy and Pugliese, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide an improved approach for delegating shopping tasks both with and without use of a general purpose online task delegation service (Argue [0005]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell (U.S. Publication No. 2008/0086386 A1), discloses conducting remote shopping events.
Aldred et al. (U.S. Patent No. 5649105), discloses data packets are combined from different channels, serialised, and delivered to each application such that each receiving port receives the same sequence of data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625